         Case 3:19-cv-01786-DRD Document 5 Filed 09/25/19 Page 1 of 7



                     UNITED STATES DISTRICT COURT
                    FOR THE DISTRICT OF PUERTO RICO

     UNITED STATES OF AMERICA,          CIVIL NO. 19-cv-1786 (DRD)
     acting through the United
       States Department of
            Agriculture
                                        Foreclosure of Mortgage
              Plaintiff

                     v.

CARMEN MARIA ESPADA GARCIA, as
joint debtor and as known member
of the Estate of ANGEL LUIS LUNA
MALAVE;   LUIS    GERALDO   LUNA
ESPADA a/k/a LUIS GERARDO LUNA
ESPADA,    SONIA    NOEMI   LUNA
ESPADA,   HECTOR   RAFAEL   LUNA
ESPADA, MARIA DE LOS ANGELES
LUNA ESPADA and EDGARDO LUNA
ESPADA, as known members of the
Estate of     ANGEL LUIS LUNA
MALAVE; JOHN DOE and RICHARD ROE
as unknown members of the Estate
of ANGEL LUIS LUNA MALAVE

              Defendants


                               AMENDED COMPLAINT

TO THE HONORABLE COURT:

      COMES NOW the United States of America -acting by the United

States    Department      of   Agriculture-   through    the    undersigned

attorney, who respectfully alleges and prays as follows:

1.    Jurisdiction of this action is conferred on this Court by 28

      U.S.C. Section 1345.
      Case 3:19-cv-01786-DRD Document 5 Filed 09/25/19 Page 2 of 7



2.   Plaintiff, United States of America, is acting through the

     United States Department of Agriculture, which is organized

     and existing under the provisions of the Consolidated Farm

     and Farm Service Agency Act, 7 U.S.C. §1921 et seq. Plaintiff

     is the owner and holder of one (1) promissory note that

     affects the property described further below.

3.   The promissory note mentioned before is for the amount of

     $300,000.00, with annual interest of 3.75%, subscribed on

     September 24, 1999. See Exhibit 1

4.   For the purpose of securing the payment of said promissory

     note, a voluntary mortgage was executed on the same date, in

     favor   of   the   plaintiff,   under   the     terms   and   conditions

     stipulated and agreed therein, through Deed No. 136.                 See

     Exhibit 2.

5.   According    to    the   Property   Registry,    CARMEN   MARIA   ESPADA

     GARCIA and ANGEL LUIS LUNA MALAVE are the owners of record of

     the real estate property subject of this case. Said property

     is described -as it was recorded in Spanish- as follows:



              RÚSTICA: Predio de terreno marcado con el número
              cuarenta y tres (43) en el plano de subdivisión del
              Proyecto Gavia, sita en el Barrio San Ildefonso del
              término municipal de Coamo, Puerto Rico, compuesto de
              once   cuerdas  con   cuatro   mil  seiscientos   siete
              diezmilésimas de otra (11.4607) equivalentes a cuarenta
              y cinco mil cuarenta y cinco metros cuadrados con tres
              mil   doscientos    siete    diezmilésimas   de    otro
              (45.045.3207). En lindes por el NORTE, con camino que
              la separa de las fincas número treinta y nueve (39) y

                                     2
         Case 3:19-cv-01786-DRD Document 5 Filed 09/25/19 Page 3 of 7



                  treinta y ocho (38); por el SUR, con las fincas número
                  cuarenta y cuatro (44) y cuarenta y seis (46); por el
                  ESTE, con la finca número cuarenta y dos (42); y por el
                  OESTE, con la finca número cuarenta y cuatro (44).

                  Property 14,332, recorded at page 186 of volume 258
                  of Coamo, Property Registry of Barranquitas, Puerto
                  Rico.

                  See Title Search attached as Exhibit 3


6.     The title search attached to this complaint confirms the

       registration     of   the   mortgage   lien   that   secure   the   loan

       obligation between the plaintiff and the defendants.                 See

       Exhibit 3.

7.     By information and belief, Mr. ANGEL LUIS LUNA MALAVE passed

       away.

8.     By information and belief, the known members of the Estate of

       ANGEL LUIS LUNA MALAVE are the following individuals:

               (a) CARMEN MARIA ESPADA GARCIA;

               (b) LUIS GERALDO LUNA ESPADA a/k/a LUIS GERARDO LUNA

     ESPADA;

               (c) SONIA NOEMI LUNA ESPADA;

               (d) HECTOR RAFAEL LUNA ESPADA;

               (e) MARIA DE LOS ANGELES LUNA ESPADA, and;

               (f) EDGARDO LUNA ESPADA.

9.     JOHN DOE and RICHARD ROE are included as possible unknown heirs

       to the Estate mentioned before.

10.    Codefendants are jointly and severally responsible for all

                                       3
       Case 3:19-cv-01786-DRD Document 5 Filed 09/25/19 Page 4 of 7



      amounts owed to plaintiff, arising from the loan obligations

      subscribed.

11.   According    to     P.R.   Laws   Ann.,    Article    959,    (Sec.    2787),

      defendants have 30 days to either accept or reject their

      participation in the Estate(s) to which they lawfully belong.

      If    no   answer     is    received      within    said     period,    their

      participation shall be deemed as accepted.

12.   It was expressly stipulated in the notes evidencing the

      indebtedness that default in the payment of any part of the

      covenant or agreement therein contained will authorize the

      plaintiff, as payee of said notes, to declare due and payable

      the total amount of the indebtedness evidenced by said notes

      and proceed with the execution and/or foreclosure of the

      mortgages.

13.   The   defendant     party    herein,   jointly      and    severally,    have

      failed to comply with the terms of the mortgage contracts by

      failing to pay the installments due on all notes until the

      present day, and that after declaring all the indebtedness

      due and payable, the defendant party owes to the plaintiff,

      according    to     the    Certification     of    Indebtedness    included

      herein as Exhibit 4, the following amounts:

            a) On the $300,000.00 Note, as modified:

                  1) The sum of $288,519.37, of principal;

                  2) The sum of $118,247.87, of interest accrued as

                                         4
        Case 3:19-cv-01786-DRD Document 5 Filed 09/25/19 Page 5 of 7



                        of March 26, 2019, and thereafter until its full

                        and   total    payment,     which     interest   amount

                        increases at the daily rate of $29.6424;

                   3) Plus, insurance premium, taxes, advances, late

                        charges,      costs,      court      costs   expenses,

                        disbursements     and   attorney’s    fees   guaranteed

                        under the mortgage obligation.

14.   The indebtedness evidenced by the aforementioned notes is

      secured by the mortgages over the properties described in

      this complaint.

15.   Codefendants ANGEL LUIS LUNA MALAVE and CARMEN MARIA ESPADA

      GARCIA are not currently active in the military service for

      the United States. See Exhibit 5

16.   The real estate property mentioned before is subject to the

      following liens in the rank indicated:


      (A)    Property 8,991:

            1) Recorded liens with preference or priority over mortgage

               herein included:

                                -None.

            2) Junior   Liens   with     inferior   rank    or   priority   over

               mortgage herein included:

                                -None.




                                         5
        Case 3:19-cv-01786-DRD Document 5 Filed 09/25/19 Page 6 of 7




                                      PRAYER

       WHEREFORE, the plaintiff demands judgment as follows:

       a)    That    defendant’s      party      pays    unto   the   plaintiff    the

amounts claimed on this complaint;

       b)    Or in default thereof that all legal right, title and

interest which the defendants may have in the property described

in this complaint and any building or improvement thereon be sold

at public auction and that the monies due to the United States as

alleged in the preceding paragraphs be paid out of the proceeds of

said sale;

       c)    That the defendants and all persons claiming or who may

claim by, from or under them be absolutely barred and foreclosed

from all rights and equity of redemption in and to said property;

       d)    That if the proceeds of such sale be insufficient to

cover the amounts specified under paragraph 16 of this prayer,

said defendant be adjudged to pay to the United States the total

amount of money remaining unsatisfied to said paragraph (a) of

this   prayer,      and   execution    be       issued   forthwith    against     said

defendants for the payment of said deficiencies against any of the

properties of said defendants;

       e)    That if the proceeds of said sale exceed the sum of

money to be paid to the United States as aforesaid, any such excess

be deposited with the Clerk of this Court subject to further orders

from the Court;

       f)    That once the property is auctioned and sold, the Clerk

                                            6
      Case 3:19-cv-01786-DRD Document 5 Filed 09/25/19 Page 7 of 7




of this Court issue a writ addressed to the Registry of the

Property ordering the cancellation of the foreclosed mortgage and

of any other junior liens recorded therein;

     g)   For such further relief as in accordance with law and

equity may be proper.

     Certificate of service: I hereby certify that on this same

date I have filed a true and exact copy of the foregoing motion

using the CM/ECF system, which will send notification of such

filing to all registered CM/ECF participants and to each one of

codefendants, to the following address: P.O. Box 2401, Coamo, P.R.

00769; HC-02, Box 8040, Coamo, P.R. 00769 and Rd. 545, Km. 3.5,

San Idelfonso Wd., Sector Gavia, Coamo, P.R. 00769.

     In Guaynabo, Puerto Rico, this       day of            , 2019.



/s/ Juan Carlos Fortuño Fas
JUAN CARLOS FORTUÑO FAS
USDCPR 211913

FORTUÑO & FORTUÑO FAS, C.S.P.
P.O. BOX 9300
SAN JUAN, PR 00908
TEL. 787-751-5290
FAX. 787-751-6155
Email: dcfilings@fortuno-law.com




                                   7
